IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 146 EM 2016
                                          :
                    Respondent            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
MARKEL DAVIS,                             :
                                          :
                    Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel has

not established that the failure to present a timely filing was due to non-negligent

circumstances, Petitioner is entitled to a counsel-filed allocatur petition.    See

Pa.R.Crim.P. 122.

      Counsel is DIRECTED to file the already prepared Petition for Allowance of

Appeal within 5 days